      Case 2:18-cr-00378-APG-VCF Document 99 Filed 04/27/20 Page 1 of 3


 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER LIN
     Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 5   christopher.lin@usdoj.gov

 6   Attorneys for the United States of America

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,
 9                                                       Case No.: 2:18-cr-00378-APG-VCF
                               Plaintiff,
10                                                       Stipulation Requesting an
                   vs.                                   Amendment to the Court’s
11                                                       Order for a Psychiatric or
      CHANNON SOMEE,                                     Psychological Examination of
12                                                       Defendant [ECF No. 94]
                              Defendant.
13                                                                 ORDER
14
            The parties, by and through the undersigned, respectfully request that the Court amend
15
     its Order granting Government’s motion for a psychiatric or psychological examination of the
16
     defendant (ECF No. 94) to the extent that the Order permits a private medical health provider
17
     retained by the Government to complete the examination of the defendant.
18
            On February 14, 2020, this Court granted the Government’s motion for a psychiatric or
19
     psychological examination of the defendant under Fed. R. Crim. P. 12.2(c)(1)(B). Id. At the
20
     time of the Government’s motion, the Government believed that the Bureau of Prisons (BOP)
21
     would conduct the examination at a federal medical center.
22
            On April 7, 2020, a representative of BOP informed the Government of its final decision
23
     that the BOP would not perform the examination. BOP explained that it is their current policy
24


                                                    1
      Case 2:18-cr-00378-APG-VCF Document 99 Filed 04/27/20 Page 2 of 3


 1   that they are authorized conduct pretrial psychiatric or psychological examinations only when
 2   ordered to do so under 18 U.S.C. §§ 4241 and 4242.
 3          In connection with this Stipulation, the Government filed a separate motion to continue
 4   the trial, ECF No. 97, currently scheduled for June 15, 2020, to a date in August 2020. The
 5   Government submitted the motion to continue, in part, because of the limitations imposed to
 6   stop the spread of COVID-19 makes it so no private mental health provider is currently able to
 7   conduct the necessary examination of the defendant.
 8          Therefore, the parties request this Court amend its Order:
 9                 1. to allow a private medical provider retained by the Government to complete
10                     the examination of the defendant; and
11                 2. to allow the Government to provide a copy of Dr. Sunshine Collins’ report to
12
                       the examiner with notice that the information shall remain confidential and
13
                       be used only for purposes of the examination.
14
            Counsel for the defendant hereby stipulates to the above proposed amendments to the
15
     Order. The defendant agrees to this stipulation.
16
            Dated: April 27, 2020
17
                                                        NICHOLAS A. TRUTANICH
18                                                      United States Attorney

19
                                                        /s/ Christopher Lin______________
20                                                      CHRISTOPHER LIN
                                                        Assistant United States Attorney
21

22                                                      /s/ Sunethra Muralidhara_________
                                                        Sunetra Muralidhara, Esq.
23
                                                        Counsel for Defendant
24


                                                        2
      Case 2:18-cr-00378-APG-VCF Document 99 Filed 04/27/20 Page 3 of 3


 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3                                                        Case No.: 2:18-cr-00378-APG-VCF
                           Plaintiff,
 4                                                        Order
                 vs.
 5
      CHANNON SOMEE,
 6
                           Defendant.
 7

 8
           Based on the pending Stipulation of counsels, and good cause appearing
 9
     therefore, the Court amends its Order dated February 14, 2020 (ECF No. 94):
10
           1.     to allow a private medical provider retained by the Government to complete the
11
                  psychological or psychiatric examination of the defendant; and
12
           2.     to allow the Government to provide a copy of Dr. Sunshine Collins’ report to the
13
                  examiner with notice that the information shall remain confidential and be used
14
                  only for purposes of the examination.
15
     Dated: April
     DATED    this27, 2020.
                   ____  day of April, 2020.
16

17
                                               __________________________________
18                                             HONORABLE ANDREW P. GORDON
                                               UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24


                                                  3
